DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-4, 16-19, and 21-24 are pending.
	Claims 5-15, 20, and 25 are cancelled.



Allowable Subject Matter
Claims 1-4, 16-19, and 21-24 are allowable. 


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Hongbing et al., Chinese Patent CN106254139A discloses a fault collection processing interaction system apparatus with a server receiving the collected fault information of the user terminal, where the server-side fault information analysis module analyzes the received fault information, including determining the type of the faulty device, the hardware model, and the software version number. The server-side fault information database includes fault information and corresponding fault solution information, and supports insertion, deletion, and update of fault information. When a solution is found, the user terminal display module presents the fault solution to the user, and the user performs fault recovery according to the received fault solution and automatically sends the fault resolution information to the server through the interaction module after the fault is recovered. Moorhouse, US Patent Pub. US 20090327810 A1 discloses a fault diagnosis system with a computer that compiles an ordered list of fault symptoms to display on a video display unit where a user selects a fault symptom to be diagnosed from the ordered list of fault symptoms displayed on a video display unit. Xu et al., Chinese Patent CN101192997A discloses a state monitoring and fault diagnosing system that sends diagnostic data to be diagnosed by an expert. Ping et al., Chinese Patent CN102937798A discloses an NC machine tool fault information system collects fault information and uses a semantic description of a fault condition. Brodie, US Patent Pub. US 20080204316 A1 discloses a system to perform measurement fault detection using information on the probability of each possible measurement fault and increasing the probability of fault-detection on subsequent measurements by modifying the order the sequence of the measurements presented to the filter for processing.
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
A fault diagnosis method for a numerical control machine tool, the method comprising:
sending a fault symptom list from a fault diagnosis apparatus to a user terminal, the fault symptom list including one or more fault symptoms;
receiving a first fault symptom to be diagnosed, from the user terminal, the first fault symptom being selected from the fault symptom list or being a semantic description of the first fault symptom;
determining a fault diagnosis result of a fault for the first fault symptom, wherein 
in response to the first fault symptom being selected from the fault symptom list, the determining includes diagnosing the fault for the first fault symptom based on a fault diagnosis information database, the fault diagnosis information database including at least one fault symptom and an association between each of the at least one fault symptom and at least one possible fault causing the at least one fault symptom, and
in response to the first fault symptom being the semantic description of the first fault symptom, the determining includes obtaining the fault diagnosis result from a fault diagnosis expert;
returning the fault diagnosis result to the user terminal;
receiving feedback on the fault diagnosis result from the user terminal; and
adjusting a diagnosis policy for the first fault symptom according to the fault diagnosis result in response to the feedback indicating that the fault for the first fault symptom has been cleared;
wherein the fault diagnosis result includes a probability of occurrence of a specific fault based on the diagnosis policy.

Independent Claim 16:
A fault diagnosis apparatus for a numerical control machine tool, the fault diagnosis apparatus comprising:
at least one memory to store machine readable programs; and
at least one processor to invoke the machine readable programs to at least 
send a fault symptom list from a fault diagnosis apparatus to a user terminal, the fault symptom list including one or more fault symptoms;
receive a first fault symptom to be diagnosed, from the user terminal, the first fault symptom being selected from the fault symptom list or being a semantic description of the first fault symptom;
determine a fault diagnosis result of a fault for the first fault symptom, wherein 
in response to the first fault symptom being selected from the fault symptom list, the determining includes diagnosing the fault for the first fault symptom based on a fault diagnosis information database, the fault diagnosis information database including at least one fault symptom and an association between each of the at least one fault symptom and at least one possible fault causing the at least one fault symptom, and
in response to the first fault symptom being the semantic description of the first fault symptom, the determining includes obtaining the fault diagnosis result from a fault diagnosis expert;
return the fault diagnosis result to the user terminal;
receive feedback on the fault diagnosis result from the user terminal; and
adjust a diagnosis policy for the first fault symptom according to the fault diagnosis result in response to the feedback indicating that the fault for the first fault symptom has been cleared;
wherein the fault diagnosis result includes a probability of occurrence of a specific fault based on the diagnosis policy.

Independent Claim 21:
A non-transitory machine readable medium, storing machine readable instructions that, when executed by at least one processor, configures the at least one processor to perform a fault diagnosis method for a numerical control machine tool, the method comprising:
sending a fault symptom list from a fault diagnosis apparatus to a user terminal, the fault symptom list including one or more fault symptoms;
receiving a first fault symptom to be diagnosed, from the user terminal, the first fault symptom being selected from the fault symptom list or being a semantic description of the first fault symptom;
determining a fault diagnosis result of a fault for the first fault symptom, wherein 
in response to the first fault symptom being selected from the fault symptom list, the determining includes diagnosing the fault for the first fault symptom based on a fault diagnosis information database, the fault diagnosis information database including at least one fault symptom and an association between each of the at least one fault symptom and at least one possible fault causing the at least one fault symptom, and
in response to the first fault symptom being the semantic description of the first fault symptom, the determining includes obtaining the fault diagnosis result from a fault diagnosis expert;
returning the fault diagnosis result to the user terminal;
receiving feedback on the fault diagnosis result from the user terminal; and
adjusting a diagnosis policy for the first fault symptom according to the fault diagnosis result in response to the feedback indicating that the fault for the first fault symptom has been cleared;
wherein the fault diagnosis result includes a probability of occurrence of a specific fault based on the diagnosis policy.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119